DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered.  Applicant asserts: 
Re Restriction: Applicant notes that one or more elements recited in the independent claims 1 and 9 of Group I are similar to one or more elements recited in independent claim 13 of Group II.  . .  As such, Applicant respectfully submits that in searching for references regarding independent claims 1 and 9 of Group I, the Examiner will likely be identifying references applicable to independent claim 13 of Group II.
Examiner very kindly points out that having a similar elements in two different group does not necessary mean that there is no serious search and/or examination burden.
Examiner very kindly points out that Claims 1 and Claim 9 of Group 1 recites the limitation “a method . . . performing an operation at the first computing device at least partially based on which contact list the second computing device is included” in (Claim 1) and “An apparatus . . . transmit signaling including data representing one of the number of messages at least partially based on which contact list the computing device is included” in (Claim 9).  These limitation are not present in Claim 13 of Group 2.
Examiner very kindly points out that Claim 13 of Group 2 recites the limitation “receive signaling including user data from a user of the apparatus; and perform an artificial intelligence (AI) operation on data representing the contact list the computing device is included in and the user data”  These limitations are not present in either Claims 1 or Claim 9 of Group 2.
Accordingly, Examiner very kindly points out that, in the process of prior art search for Claims 1-12, Examiner was not able to find references which teach the limitations for Claims 13-20.
Furthermore, Examiner very kindly points out that Claims 1-12 is focused on call processing based on which contact group the caller belongs to.  On the contrary, Claims 13-20 is focused on call processing based on urgency of the incoming call.  Accordingly, two inventions requires employing different search strategies/search queries.
Re  35 U.S.C. 102: As such, Applicant respectfully submits that Arshad does not teach each and every element and limitation recited in amended independent claims 1 and 9. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 102 rejection of independent claims 1 and 9, as well as those claims depending therefrom.
Applicant’s arguments have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-12, drawn to a method . . . performing an operation at the first computing device at least partially based on which contact list the second computing device is included in (Claim 1) and An apparatus . . . transmit signaling including data representing one of the number of messages at least partially based on which contact list the computing device is included in (Claim 9).
Claim 13-20, drawn to an apparatus . . . receive signaling including user data from a user of the apparatus; and perform an artificial intelligence (AI) operation on data representing the contact list the computing device is included in and the user data (Claim 13).

Inventions Group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I and III has separate utility such as 

performing an operation at the first computing device at least partially based on which contact list the second computing device is included in (Claim 1) and transmit signaling including data representing one of the number of messages at least partially based on which contact list the computing device is included in (Claim 9) 
receive signaling including user data from a user of the apparatus; and perform an artificial intelligence (AI) operation on data representing the contact list the computing device is included in and the user data (Claim 13). See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Johnson, Bjorn on 05/11/2022, a provisional election was made to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad (US 20210344790 A1) in view of Miller (US 20170237853 A1)

Re: Claim 1
Arshad discloses a method, comprising: 
storing data representing a number of contact lists (See Arshad Fig. 2. [0067] labels for contact groups include “immediate family,” “emergency,” “friends,” “business,” “blocked,” and/or “unlisted.”  NOTE: Also See [0033] and [0069] for more examples of different contact group) on a memory of a first computing device, (See Arshad Fig. 1. [0058] that all or part of the virtual assistant system 110 may be on the recipient's smart phone (e.g., communication device.  NOTE: Also See [0055])
See Arshad Fig. 2. [0065] The contact group module 210 may categorize any number of the user's potential callers (e.g., from a user's contacts listing in the user's communication device) into one or more contact groups for use by the virtual assistant system 110. Each contact and/or contact group may be stored by the contact group module 210 into the contact group datastore 222 in the form of a contact entry.
NOTE: Also See [0092] and [0098] for additional support. 
wherein the data representing the number of contact lists includes data representing credentials of a number of contacts on the number of contact lists; 
See Arshad Fig. 2. [0065] Each contact entry may include a name of the contact, a nickname of the contact, at least one phone number associated with the contact, and/or at least one label (e.g., a contact group identifier) for each phone number. The contact group identifier may identify any number of groups that the contact (e.g., potential caller) may belong.
NOTE: Also See [0099] for additional support. 
receiving signaling including data representing a voice call and credentials of a second computing device at a first processing resource of the first computing device from a radio in communication (See Arshad [0040] The communication network 108 represents one or more computer networks (e.g., LANs, WANs, cellar networks, POTs networks, and/or the like). The communication network 108 may provide communication between any of the first, second, and third mobile systems 102, 104, and 106) with a second processing resource of the second computing device, (See Arshad [0037] the mobile system is a smartphone and/or a system that is in communication with the recipient's smartphone.  NOTE: See [0039] for additional examples of mobile systems)
See Arshad Fig. 4, 402.  [0112] In step 402, the recipient or user of the virtual assistant system 110 receives a telephone call from a caller on their mobile system, such as the first mobile system 102. The caller may be using a mobile system such as the second mobile system 104. 
NOTE: Also See [0041].
comparing at the first processing resource the data representing the credentials of the second computing device with the data representing the credentials of the number of contacts on the number of contact lists to determine which contact list the second computing device is included in; and 
See Arshad Fig. 4, 404.  [0113] In step 404, the virtual assistant system 110 may receive, from the first mobile system 102, a caller ID. The contact group module 210 may determine one or more contact groups that the first caller belongs. In some embodiments, if the caller belongs to more than one contact group
NOTE: Also See [0041]. 
performing an operation at the first computing device at least partially based on which contact list the second computing device is included in.
See Arshad Fig. 4, 408. [0118] In step 408, the management module 204 determines response(s) to the call from the first caller. . .  the first caller belongs to the “immediate family” and “friends” contact groups. . . . determine that the “immediate family” contact group has priority over the “friends” contact group. The management module 204 may output a voicemail response to the caller from the “immediate family” contact group when the availability status is set to work, which may be output a voicemail prompt customized for immediate family members.
NOTE: Figs. 5-8 discloses different operation performed at the first computing device based on the second computing device included in family group (Fig. 5), emergency group (Fig. 6), friends group (Fig. 7), and business group (Fig. 8). 
NOTE: Also See [0035], [0043] for additional support. 
Arshad does not appear to explicitly disclose wherein the credentials of the second computing device include at least one of: an email address or a profession associated with the second computing device; 
In a similar endeavor, Miller discloses wherein the credentials of the second computing device include at least one of: an email address or a profession associated with the second computing device; 
See Miller  [0094] Contacts list 300 includes information or data that is currently available in a contacts list, such as name (e.g., person or place), type (e.g., mobile phone number, home phone number, office phone number, email address, fax number), and an entry to representing the phone number, the email address or twitter address.
comparing at the first processing resource the data representing the credentials of the second computing device with the data representing the credentials of the number of contacts on the number of contact lists to determine which contact list the second computing device is included in; and 
See Miller [0088] Controller 16 then searches the contacts list associated with phone 10 and determines whether there is a match to an entry in the contacts list.
Note, Arshad and Miller are analogous art because both are directed to method for handling incoming calls (See Arshad Abstract and Miller [0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arshad invention by employing the teaching as taught by Miller to provide the limitation.  The motivation for the combination is given by Miller which improves caller identification.

Re: Claim 2
Arshad in view of Miller discloses wherein performing the operation at the first computing device includes transmitting signaling including data representing a particular message  (See Arshad [0056] voicemail functionality (including different voice prompts to different callers) may be provided by the virtual assistant system 110) to the second processing resource of the second computing device via the radio in communication with the second processing resource of the second computing device, and 
See Arshad Fig. 5, [0126]  In step 514, the virtual assistant system 110 may send a request to the automated message datastore 220 to output a voicemail prompt requesting that the caller leave an audio message. The voicemail prompt may include a customized or personalized audio prompt.
wherein the particular message is selected by the first processing resource at least partially based on which contact list the second computing device is included in.
See Arshad [0044] Depending on the availability status and the contact group that the caller belongs, the virtual assistant system 110 may provide different audio prompts (e.g., messages provided to the caller in a voicemail system). For example, . . . the virtual assistant system 110 may provide an audio prompt to the caller from the “immediate family” contact group which indicates that the recipient may get back as soon as possible. In some embodiments, if the caller is from a different contact group such as the “business colleague” contact group, an audio prompt may indicate when the recipient anticipates being free (and/or how long the recipient expects to be busy). 
NOTE: Also See [0110] and [0111] for additional support.

Re: Claim 3
Arshad in view of Miller discloses wherein the particular message is a voicemail greeting, email, or text message, and 
See Arshad Fig. 5, [0126]  In step 514, the virtual assistant system 110 may send a request to the automated message datastore 220 to output a voicemail prompt requesting that the caller leave an audio message.
wherein the first processing resource selects the voicemail greeting, email, or text message at least partially based on which contact list the second computing device is included in.
See Arshad [0035] Based on the recipient's contact group and the availability status of the recipient, the virtual assistant system may . . . direct the call to voicemail, present different voice prompts to the caller to request information (e.g., to request information for voicemail.

Re: Claim 4
Arshad in view of Miller discloses wherein the particular message includes user data stored on the memory of the first computing device 
(See Arshad Fig. 2, [0091] The automated message datastore 220 may include any number of audio prompts. In various embodiments, the virtual assistant system 110 may execute a rule based on the availability status of the recipient at a time of a call from the caller, and the caller's contact group. The rule may retrieve or present any number of previously generated audio prompts)
NOTE: While audio prompts/audio prompts may be a user data.  The recipient’s calendar may also be a user data (See Arshad [0080] The scheduling module 218 may determine an availability status of the recipient and/or the availability for later communication based on the recipient's calendar.  Also See [0041] re a current availability status; See Figs. 10 and 11 with [0103] and [0108] for further details on Calendar)
at least partially based on which contact list the second computing device is included in.
See Arshad [0044] Depending on the availability status and the contact group that the caller belongs, the virtual assistant system 110 may provide different audio prompts (e.g., messages provided to the caller in a voicemail system). For example, . . . the virtual assistant system 110 may provide an audio prompt to the caller from the “immediate family” contact group which indicates that the recipient may get back as soon as possible. In some embodiments, if the caller is from a different contact group such as the “business colleague” contact group, an audio prompt may indicate when the recipient anticipates being free (and/or how long the recipient expects to be busy). 
NOTE: While audio prompts/audio prompts may be a user data.  The recipient’s calendar may also be a user data (See Arshad [0080] check the recipient's calendar or a predefined time for availability, and provide a text message back to the caller indicating when the recipient is available.  Also See [0084] for additional support)

Re: Claim 5
Arshad in view of Miller discloses wherein the credentials of the second computing device includes a telephone number associated with the second computing device.
See Arshad Fig. 4, 404.  [0113] In step 404, the virtual assistant system 110 may receive, from the first mobile system 102, a caller ID. The contact group module 210 may determine one or more contact groups that the first caller belongs. In some embodiments, if the caller belongs to more than one contact group
NOTE: Caller ID includes caller’s telephone number. https://en.wikipedia.org/wiki/Caller_ID 

Re: Claim 6
Arshad in view of Miller discloses receiving signaling including data representing a voicemail greeting at the first processing resource of the first computing device; and 
See Arshad Fig. 3, 312. [0110] the recipient may record and/or select audio prompts and/or text messages that may be played based on one or more rules.  [0111]  the recipient may record customized voicemail prompts for the virtual assistant system 110 to present to the recipient. . . . recipients may have different voicemail prompts for callers from different contact groups.
storing data representing a number of voicemail greetings (See Arshad [0074] There may be any number of audio prompts. For example, an audio prompt may indicate . . . ) including the data representing the voicemail greeting in the memory of the first computing device.
(See Arshad Fig. 2, [0091] The automated message datastore 220 may include any number of audio prompts. In various embodiments, the virtual assistant system 110 may execute a rule based on the availability status of the recipient at a time of a call from the caller, and the caller's contact group. The rule may retrieve or present any number of previously generated audio prompts)

Re: Claim 9
Arshad in view of Miller discloses an apparatus (See Arshad FIG. 16: computing device 1602), comprising: 
a memory configured to store: data representing a number of contact lists, 
NOTE: See the rejection of Claim 1 above.
wherein the data representing the number of contact lists includes data representing credentials of a number of contacts on the number of contact lists; and 
NOTE: See the rejection of Claim 1 above.
data representing a number of messages; and 
(See Arshad Fig. 2, [0091] The automated message datastore 220 may include any number of audio prompts. In various embodiments, the virtual assistant system 110 may execute a rule based on the availability status of the recipient at a time of a call from the caller, and the caller's contact group. The rule may retrieve or present any number of previously generated audio prompts)
NOTE: Also See the rejection of Claim 2 and 4.
a processing resource configured to: receive signaling including data representing a voice call and credentials of a computing device from a radio in communication with the computing device,
wherein the credentials of the computing device include at least one of: an email address or a profession associated with the computing device; 
NOTE: See the rejection of Claim 1 above.
compare the data representing the credentials of the computing device with the data representing the credentials of the number of contacts on the number of contact lists to determine which contact list the computing device is included in; and 
NOTE: See the rejection of Claim 1 above.
transmit signaling including data representing one of the number of messages at least partially based on which contact list the computing device is included in.
See Arshad [0044] Depending on the availability status and the contact group that the caller belongs, the virtual assistant system 110 may provide different audio prompts (e.g., messages provided to the caller in a voicemail system). For example, . . . the virtual assistant system 110 may provide an audio prompt to the caller from the “immediate family” contact group which indicates that the recipient may get back as soon as possible. In some embodiments, if the caller is from a different contact group such as the “business colleague” contact group, an audio prompt may indicate when the recipient anticipates being free (and/or how long the recipient expects to be busy). 
NOTE: Also See the rejection of Claim 2 and 4.

Re: Claim 10
Arshad in view of Miller discloses further comprising a sensor configured to collect user data from a user of the apparatus.
See Arshad Fig. 2. [0076] the location module 216 determines the location of the recipient. The location module 216 may determine this information by sending an API request to the mobile system of the recipient to request the current location according to the global positioning system (GPS) of the mobile system. 

Re: Claim 11
Arshad in view of Miller discloses wherein the sensor is a heart rate sensor, a gyroscope, or a global position system (GPS).
See Arshad Fig. 2. [0076] the location module 216 determines the location of the recipient. The location module 216 may determine this information by sending an API request to the mobile system of the recipient to request the current location according to the global positioning system (GPS) of the mobile system. 

Re: Claim 12
Arshad in view of Miller discloses wherein the processing resource is configured to transmit the signaling including the data representing one of the number of messages 
See Arshad [0044] Depending on the availability status and the contact group that the caller belongs, the virtual assistant system 110 may provide different audio prompts (e.g., messages provided to the caller in a voicemail system). For example, . . . the virtual assistant system 110 may provide an audio prompt to the caller from the “immediate family” contact group which indicates that the recipient may get back as soon as possible. In some embodiments, if the caller is from a different contact group such as the “business colleague” contact group, an audio prompt may indicate when the recipient anticipates being free (and/or how long the recipient expects to be busy). 
at least partially based on the user data.
See Arshad [0078] if the user did not manually set an availability status and the virtual assistant system 110 receives a call, the availability status module 212 may retrieve location information from the location module 216. If the location information indicates that the user is at home, then the availability status module 212 may set the availability status to “personal” and apply rules based on that availability status and the recipient's contact group. If the location information indicates that the user is at the gym, then the availability status module 212 may set the availability status to “busy-personal” and apply rules based on that availability status and the recipient's contact group.
NOTE: Fig. 8. When, the caller belongs to a “business” contact group (See Fig. 8: 804 with [0156]) and the availability status is set to “personal.” (See Fig. 8: 810 with [0160]), a particular voicemail/audio prompt maybe transmitted (See Fig. 8: 812 with [0160]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Miller as applied to Claim 1 above, and further in view of CHU (US 20210044943 A1)

Re: Claim 7
Arshad in view of Miller does not appear to explicitly disclose wherein performing the operation at the first computing device includes relaying the signaling including the data representing the voice call to a third processing resource of a third computing device via a radio in communication with the third processing resource of the third computing device.
In a similar endeavor, CHU discloses wherein performing the operation at the first computing device includes relaying the signaling including the data representing the voice call to a third processing resource of a third computing device via a radio (See CHU Fig. 7, [0114] Wireless networks may also be used. [0014] such as the call forwarding settings, for the mobile device to divert calls) in communication with the third processing resource of the third computing device
See CHU Fig. 4, [0054] Selective call blocking involves the specification of a list comprising one or more phone numbers (the “blocklist” on the recipient's device 36. When the phone number of an incoming caller (the “caller ID” number) matches a number on the blocklist, the recipient's device 36 automatically rejects the call and the call will be diverted to the phone number configured in the CCF settings.
NOTE: Also See [0058] and [0059] for additional support. 
at least partially based on which contact list the second computing device is included in.
See CHU [0054] When the phone number of an incoming caller (the “caller ID” number) matches a number on the blocklist, 
Note, Arshad in view of Miller and CHU are analogous art because both are directed to method for handling incoming calls (See Arshad Abstract and CHU [0100]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arshad in view of Miller invention by employing the teaching as taught by CHU to provide the limitation.  The motivation for the combination is given by CHU which improves incoming call handling options.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Miller as applied to Claim 1 above, and further in view of Vendrow (US 20160234664 A1)

Re: Claim 8
Arshad in view of Miller discloses receiving signaling including data representing a voice message at the first processing resource of the first computing device from the radio in communication with the second processing resource of the second computing device; and 
See Arshad Fig. 2, [0123] A voice-to-text module (not depicted) of the virtual assistant system 110 may capture the audio message from the caller and convert the captured audio into text form. 
NOTE: Also See [0045].
Arshad in view of Miller does not appear to explicitly disclose transmitting the signaling including the data representing the voice message from the first processing resource of the first computing device to a third processing resource of a third computing device via a radio in communication with the third processing resource of the third computing device.
In a similar endeavor, Vendrow discloses transmitting the signaling including the data representing the voice message from the first processing resource of the first computing device to a third processing resource of a third computing device via a radio in communication with the third processing resource of the third computing device.
See Vendrow Figs. 5A and 5B  [0129] Specifically, the message interface 502 can display an instant message 504, a fax message 505, a voice message 506 [0141] the “Reply” button 501b can also function to forward a particular message to, for example, another email address, or another phone number, [0145] the message detail interface 510 can facilitate the forwarding of the message to one or more contacts, callers, or recipients when the “Forward” button 515 is selected, 
Note, Arshad in view of Miller and Vendrow are analogous art because both are directed to method for handling incoming calls (See Arshad Abstract and Vendrow Abstract, [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arshad in view of Miller invention by employing the teaching as taught by Vendrow to provide the limitation.  The motivation for the combination is given by Vendrow which provides prompt notification for incoming call and improves incoming call handling options.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644